Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment, filed 1/8/21.
Claims 1-27 are pending.
Response to Amendment/Arguments
In view of the amendment to the title, the previous objection to the title is withdrawn.
In view of the amendment to claims 3, 12, and 21 the previous rejection to these claims, under 35 USC 112, is withdrawn.
Applicant amended the claims to include new limitations, changing the scope of the examined claims.  The amended claims are addressed below.
Applicant's arguments filed 1/8/21 have been fully considered but they are not persuasive. Applicant argues Tsai does not teach adjust a value of a threshold according to the first performance information, wherein the threshold is configured to determine a type of target data.  This argument is not persuasive.
Tsai teaches obtaining the performance information by monitoring access and determining the write access frequency (0014, 0016).  Tsai teaches adjusting a value of a threshold, which is interpreted as determining/calculating an access parameter/variable, by using the write access frequency to generate a determination result that determines the target data type to access (0004-0007, 0014-0017).  The determination result controls the target data based whether the data is hot or cold (0004-0007, 0014-0017). The determination result of Tsai is equivalent to the claimed threshold because it is generated/calculated based on a performance .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-12, 14-21, and 23-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al (US20200073591, “Tsai”).
As to claim 1,2,10,11,19,20:
Tsai teaches a memory management method (0006), a memory device implementing the method (0012, Fig. 1), and control unit comprising a host interface (interface with host; 0005-0007) and memory interface (memory interface 121; 0014) and a memory management circuit (memory controller 120; 0012) implementing the method, used for a rewritable non-volatile memory module (flash memory; 0004-0007, 0012-0015), the memory management method comprising:
receiving a first/second write command from a host system (iteratively receiving write request(s); 0005, 0006, 0021);
instructing the rewritable non-volatile memory module to perform a first/second write operation (0057 of current specification discloses this step as performing write to buffer 510) according to the first/second write command (buffer 126 store write request; 0012);

adjusting threshold (track/update access usage characteristics; 0014, 0016) according to the first performance information, wherein the threshold is configured to determine a type of target data (using the write access frequency to generate a determination result that determines the target data type to access, determination result controls the target data based whether the data is hot or cold; 0004-0007, 0014-0017).
As to claim 3,12,21:
Tsai teaches adjusting the threshold according to the first performance information comprises:
obtaining a difference value between the first performance information and second performance information (determine if write frequency is above/below the threshold (mathematical operation; 0016,0017); and adjusting the threshold according to the difference value (using the write access frequency to generate a determination result that determines the target data type to access, determination result controls the target data based whether the data is hot or cold; 0004-0007, 0014-0017).
As to claim 5,14,23:
Tsai teaches the first performance information comprises a write amplification parameter, and the write amplification parameter reflects a write amplification ratio caused by the first write operation (track write amplification; 0015).
As to claim 6,15,24:
Tsai teaches determining the target data as a first type data or a second type data according to the

As to claim 7,16,25:
Tsai teaches the step of determining the target data as the first type data or the second type data according to the threshold comprises: comparing a data volume of the target data with the threshold; if the data volume of the target data is less than the threshold, determining the target data as the first type data; and if the data volume of the target data is not less than the threshold, determining the target data as the second type data (determine whether data is hot/cold type based on access frequency threshold; 0015-0017).
As to claim 8,17,26:
Tsai teaches the step of determining the target data as the first type data or the second type data according to the threshold comprises:
comparing a logical range of the target data with the threshold; if the logical range of the target data is less than the threshold, determining the target data as the first type data; and if the logical range of the target data is not less than the threshold, determining the target data as the second type data (determine whether data is hot/cold based on logical address range; 0016).
As to claim 9,18,27:
Tsai teaches the rewritable non-volatile memory module comprises a plurality of physical units, the plurality of physical units comprise a first physical unit and a second physical unit, and the memory management method further comprises: if the target data is a first type data, sending a first write command sequence which instructs a writing of the target data to the first physical unit; .
Allowable Subject Matter
Claims 4, 13, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 4/13/22, the prior art does not further suggest claim 3/12/21 the step of adjusting the threshold according to the difference value comprises: if the difference value meets a preset condition, increasing a value of the threshold; and if the difference value does not meet the preset condition, decreasing the value of the threshold.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.